Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, Years Ended December 31, Earnings, as defined: Income Before Income Taxes $ 57 $ Total fixed charges as below 26 Total earnings $ 83 $ Fixed charges, as defined: Interest charges (a) $ 25 $ Estimated interest component of operating rentals 1 3 1 1 1 4 Total fixed charges (b) $ 26 $ Ratio of earnings to fixed charges Preferred stock dividend requirements on a pre-tax basis $ 6 $ 21 $ 23 $ 28 $ 28 $ 27 Fixed charges, as above 26 Total fixed charges and preferred stock dividends $ 32 $ Ratio of earnings to combined fixed charges and preferred stock dividends (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (b) Interest on unrecognized tax benefits is not included in fixed charges.
